Case 2:18-cv-02133-MWF-MRW Document 81 Filed 12/09/19 Page 1 of 4 Page ID #:1303


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 18-2133-MWF (MRWx)                  Date: December 9, 2019
   Title:   Alpha GRP, Inc. v. Subaru of America, Inc.

   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                             Court Reporter:
             Rita Sanchez                              Not Reported

             Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
             None Present                              None Present

   Proceedings (In Chambers): ORDER RE: DEFENDANT’S EX PARTE
                              APPLICATION TO STRIKE PLAINTIFF’S EXPERT
                              REPORT ON DAMAGES [74]; DEFENDANT’S
                              REQUEST FOR AN ORDER AMENDING
                              SCHEDULING ORDER RE REBUTTAL EXPERT
                              DISCLOSURES [77]

         Before the Court are two matters:

         The first is Defendant Subaru of America, Inc.’s (“Subaru”) Ex Parte
   Application to Strike Plaintiff Alpha GRP, Inc. d/b/a Red Bull Global Rallycross’s
   (“Alpha”) Expert, Philip Fiers, Report on Damages (the “Report”), filed on November
   13, 2019 (the “Application”). (Docket No. 74). On November 23, 2019, Alpha filed
   an Opposition. (Docket No. 78). On November 25, 2019, Subaru filed a Reply.
   (Docket No. 80).

         The second is Subaru’s Request for an Order Amending the Scheduling Order re
   Rebuttal Expert Disclosures, filed on November 15, 2019. (Docket No. 77) (the
   “Request”).

         For the reasons discussed below, the Application is GRANTED in part. The
   Report does not sufficiently identify the “facts or data” the Report relies on. However,
   exclusion is not an appropriate remedy, so the Court will permit Alpha to serve an
   amended report which sufficiently complies with Rule 26. Because this will require a
   change to several deadlines, the Request is DENIED as moot.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 2:18-cv-02133-MWF-MRW Document 81 Filed 12/09/19 Page 2 of 4 Page ID #:1304


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES—GENERAL

   Case No. CV 18-2133-MWF (MRWx)                  Date: December 9, 2019
   Title:   Alpha GRP, Inc. v. Subaru of America, Inc.

          To justify ex parte relief: (1) “the evidence must show that the moving party’s
   cause will be irreparably prejudiced if the underlying motion is heard according to
   regular noticed motion procedures,” and (2) “it must be established that the moving
   party is without fault in creating the crisis that requires ex parte relief, or that the crisis
   occurred as a result of excusable neglect.” Mission Power Eng’g Co. v. Cont’l Cas.
   Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).

          Through its Application, Subaru seeks to strike the Report. (Application at 2).
   In the alternative, Subaru seeks an order (i) requiring Alpha to submit a revised expert
   report which complies with the relevant rules; and (ii) amending the Scheduling Order
   to permit Subaru time to prepare a rebuttal report and conduct further discovery into
   the facts relied on by Alpha’s damages expert. (Id.). Subaru also seeks attorneys’ fees
   associated with the Application and further discovery, should it be necessary. (Id.).

         First, Subaru argues that ex parte relief is justified because its rebuttal
   disclosures are currently due on December 10, 2019, meaning a regularly noticed
   motion would not give Subaru the relief it is seeking. (Id. at 3). The Court agrees.

          Second, Subaru argues that the Report should be stricken pursuant to Rule 37
   because it fails to comply with the mandatory disclosure requirements of Rule 26 “by
   failing to provide the facts and data supporting the opinions.” (Application at 3).
   Specifically, Subaru argues that the Report only “states in the most general terms
   possible that [Fiers] relied on his own expertise, Alpha’s ‘internal records,’ and other
   unspecified documents and conversions with unidentified Alpha ‘executives’ about
   unspecified topics.” (Id. at 4). Subaru argues that Rule 26’s requirement to specify the
   “facts or data” relied on is necessary to avoid having to learn key facts about an
   expert’s opinion through depositions. (Id. at 5-6). Finally, Subaru argues that because
   exclusion pursuant to Rule 37 is “self-executing,” the report must be excluded. (Id. at
   7-8).

         In response, Alpha argues that it has complied with Rule 26. (Opposition at 2).
   Specifically, Alpha argues that all that is required to satisfy Rule 26 is that the Report
   contains “the facts and data considered in forming the expert’s opinions.” (Id.). Alpha
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 2:18-cv-02133-MWF-MRW Document 81 Filed 12/09/19 Page 3 of 4 Page ID #:1305


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 18-2133-MWF (MRWx)                  Date: December 9, 2019
   Title:   Alpha GRP, Inc. v. Subaru of America, Inc.

   argues it has done that, because the bates numbers of the documents relied on and the
   names of the individuals Fiers interviewed are not required to be disclosed under Rule
   26. (Id.). And as to Subaru’s argument that this issue is compounded by Alpha’s
   alleged failure to provide this information in discovery, Alpha argues that (i) Subaru is
   incorrect; and (ii) even if Subaru were correct, its remedy would be to compel the
   discovery, not to exclude the Report. (Id. at 2-3).

          The Court agrees with Subaru in part. Subaru is correct that Alpha is
   mischaracterizing its argument. Subaru is not seeking to strike the Report because it
   failed to identify each witness, or each document, relied on with specificity, but rather
   because the report failed to sufficiently identify any witness, or any document which
   Fiers relied on in drafting the Report. Alpha “cannot expect [Subaru] to wade through
   [hundreds of thousands of] pages trying to guess upon which of the documents [Fiers]
   may or may not have relied.” Companhia Energetica Potiguar v. Caterpillar Inc., No.
   14-CV-24277, 2016 WL 7507848, at *6 (S.D. Fla. Aug. 1, 2016) (striking expert
   report for failure to sufficiently identify facts or data under Rule 26); see also Jackson
   v. United States, No. C 05-3006 MHP, 2007 WL 4532223, at *5 (N.D. Cal. Dec. 19,
   2007) (“Although [expert]’s report states in general terms that he reached these
   conclusions based on the records in this case as well as the representations of
   plaintiff’s counsel, he cites to no specific evidence or statement of fact to support his
   conclusions. Far from being detailed and complete, this conclusory and unsupported
   statement does not meet the requirements of FRCP 26(a)(2)(B).”).

         The Report as drafted therefore violates Rule 26. But the Court does not believe
   the appropriate remedy here is striking the report in its entirety, which would leave
   Alpha with no damages report. Instead, the appropriate remedy is to require Alpha to
   submit a revised expert report that sufficiently lists the facts and data on which the
   expert relies, as required.

         Accordingly, the Application is GRANTED. Alpha shall serve an Amended
   Expert Report on Damages (“Amended Report”) to Subaru by December 20, 2019.
   Subaru shall have until February 24, 2020 to conduct any further fact discovery
   necessary concerning only the factual bases upon which the Amended Report relies,
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
Case 2:18-cv-02133-MWF-MRW Document 81 Filed 12/09/19 Page 4 of 4 Page ID #:1306


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 18-2133-MWF (MRWx)                  Date: December 9, 2019
   Title:   Alpha GRP, Inc. v. Subaru of America, Inc.

   including but not limited to a further deposition of Alpha’s Rule 30(b)(6) witness and
   any other witnesses whom are relied upon in the Amended Report. Subaru shall
   further have the right to depose the expert whom drafts the Amended Report, and
   Subaru shall have until March 30, 2020 to prepare and serve rebuttal expert reports.
   The parties are further ordered to meet and confer and stipulate as to extensions of any
   other dates, including the motion cut-off date, and pre-trial and trial dates, as
   appropriate.

          The Request is DENIED as moot. The Court is not inclined to award any
   attorneys’ fees or costs to Subaru.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              4
